UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4335


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAYTON SAMUEL PAUL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00342-NCT-1)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.   Timothy Nicholas Matkins, Special
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clayton Samuel Paul pled guilty to possession of a

firearm by a person previously convicted of a felony offense in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2012).                               The

district      court     applied     a    cross-reference          pursuant       to     U.S.

Sentencing Guidelines Manual (USSG) § 2K2.1(c)(1)(A) (2013) to

the Guideline for kidnapping, abduction, or unlawful restraint,

USSG § 2A4.1, after finding that Paul possessed the firearm in

connection with a kidnapping, abduction or unlawful restraint.

The court imposed a 120-month sentence.                       Paul’s counsel filed a

brief    in   accordance     with       Anders   v.    California,         386   U.S.   738

(1967),       stating     that,     in     counsel’s          view,    there      are    no

meritorious      issues     for    appeal,       but     questioning        whether     the

district court erred by applying the kidnapping cross-reference

under    USSG    §§     2K2.1(c)(1)(A),         2X1.1(a),      2A4.1,      to    calculate

Paul’s    Guidelines      range.         Paul    filed    a     pro   se    supplemental

brief,    also    challenging       application          of    the    cross-reference.

Concluding that the district court did not err, we affirm.

              We review a sentence for reasonableness, applying an

abuse-of-discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007).           In determining procedural reasonableness, we

consider whether the district court properly calculated Paul’s

Sentencing Guidelines range.               Id. at 49–51.          This court reviews

the district court’s factual findings for clear error and its

                                            2
legal conclusions de novo.                 United States v. Llamas, 599 F.3d

381, 387 (4th Cir. 2010).

              The cross-reference applies “[i]f the defendant used

or possessed any firearm or ammunition in connection with the

commission . . . of another offense.”                 USSG § 2K2.1(c)(1).           Paul

argues    that        the    district      court   erred     in   finding    that    he

possessed      the      firearm       in    connection       with     a    kidnapping,

abduction,       or     unlawful      restraint.       Faced        with   conflicting

evidence, the district court found Paul’s evidence incredible,

and found the victim’s testimony credible.                        We find no clear

error in this determination.                 See United States v. Harvey, 532

F.3d 326, 336-37 (4th Cir. 2008) (defining clear error). “[W]hen

a district court’s factual finding is based upon assessments of

witness credibility, such finding is deserving of the highest

degree of appellate deference.”                  United States v. Thompson, 554

F.3d   450,    452     (4th    Cir.   2009)      (internal   quotation      marks   and

citation omitted).              Accordingly, we affirm the application of

this cross-reference.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Paul’s conviction and sentence.

This court requires that counsel inform Paul, in writing, of the

right to petition the Supreme Court of the United States for

further review.             If Paul requests that a petition be filed, but

                                             3
counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this   court   for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Paul.           We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented      in    the

materials     before    this    court   and   argument      would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                         4